Citation Nr: 0920405	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder 
(initially claimed as pneumonia with chest pains). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The appellant served in the Army Reserves with periods of 
active duty for training (ACDUTRA) at least from September to 
November 1981, from May 1982 to July 1982, and in June 1994 
with periods of inactive duty for training (INACDUTRA).  This 
case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision.  In March 2008, the 
appellant testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.  At 
her March 2008 videoconference hearing, the appellant 
submitted additional medical evidence along with a waiver of 
consideration by the agency of original jurisdiction.  In 
April 2008, the Board remanded the claim for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.

The appellant's initial contention with respect to her claim 
of service connection for a respiratory disorder was that she 
developed pneumonia during a period of ACDUTRA and has had 
recurring bouts of pneumonia since that time.  In recent 
correspondence dated in May 2009, the appellant indicated 
that her respiratory disorder was caused by medication 
prescribed to her while she was hospitalized during ACDUTRA 
in June 1994.  The readjudication on remand should reflect 
consideration of the appellant's applicable theories for 
service connection, as well as all the applicable factors for 
a comprehensive analysis of the etiology of any current 
respiratory disorder.  These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO/Appeals 
Management Center (AMC) is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Board notes the appellant presented at Harbor View Mercy 
Hospital with psychotic symptoms and complaints of chest 
pains in June 1994.  Records noted that the appellant was 
currently at Fort Chaffee on reserve active duty for 
training.  She felt ill on the Saturday prior to admission 
and received antibiotics for was thought to be a urinary 
tract infection.  On Monday, she experienced back pains and 
spasms and was given Soma and IM injections of Vistaril.  At 
the time of hospitalization, a CT scan of the chest revealed 
a pulmonary nodule in the left lung.  She was advised to 
follow-up.  The Board notes that a history obtained during 
hospitalization indicated that the appellant had been 
drinking four to six beers per day, on a daily basis, prior 
to her arrival at Fort Chaffee which brought forth the 
possibility that she had an alcohol withdrawal problem versus 
a reaction to Vistaril.  Subsequently, her delirium resolved 
and she showed no further evidence of psychosis.  At hospital 
discharge, it was advised that she seek treatment for her 
alcohol abuse problem.  A follow up record from Parkland 
Health and Hospital System dated in July 1994 included a 
diagnosis of community acquired pneumonia and September 1994 
STR's included a diagnosis of pneumonia.  Although the 
appellant contends that a respiratory disorder, or pneumonia 
with chest pains, manifested in service, or was a result the 
medication given to her by the hospital during ACDUTRA, these 
are medical questions that should be addressed by a VA 
examiner.  

The appellant is hereby notified that it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).

During her March 2008 video conference hearing, the appellant 
indicated that she had reoccurring bouts of pneumonia over 
the years; however, treatment records documenting such bouts 
of pneumonia have not been associated with the claims file.  
As such records may have some bearing on the appellant's 
claim, they should be associated with the claims file, if 
available.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant a 
letter asking her to (a) Specify the 
period or period of ACDUTRA during which, 
she alleges, her respiratory disorder, 
including recurring pneumonia with chest 
pains began, and (b) Identify all sources 
of treatment or evaluation she has 
received for a respiratory disorder and 
provide any releases necessary to obtain 
records of such treatment or evaluation 
that have not been previously associated 
with the claims file.  Of particular 
interest are any records from when 
pneumonia was initially diagnosed, and all 
records of treatment since, specifically 
including any treatment during the 
period(s) of ACDUTRA, as well as all 
records of treatment for pneumonia after 
such ACDUTRA.  In conjunction with this 
development, the appellant must be advised 
of the provisions of 38 C.F.R. §  
3.158(a).  The RO/AMC should verify the 
period(s) of ACDUTRA during which it is 
alleged that a respiratory disorder, 
including pneumonia, manifested, and also 
obtain copies of complete records of 
treatment and evaluations for a 
respiratory disorder, including pneumonia 
from all sources identified by the 
appellant. 

2.  After the above development is 
complete, the appellant should be 
scheduled for an appropriate VA 
examination(s), to determine whether the 
appellant has a current respiratory 
disorder, including recurring pneumonia 
and chest pains and determine the nature 
and etiology of any such respiratory 
disorder.  The claims file should be made 
available to the examiner and reviewed.  
Based on the exam and the review, the 
examiner is asked to render an opinion as 
to whether it is at least as likely as not 
(probability of fifty percent or more) 
that the appellant's documented left lung 
nodule and/or medication given during 
ACDUTRA or documented pneumonia during 
INACDUTRA (or any other related matters 
that may be shown, including alcohol abuse 
during verified periods of active duty, 
ACDUTRA, or INADUCTRA after above-
mentioned development is complete) caused 
or aggravated any currently diagnosed 
respiratory disorder.  A rationale for any 
opinion is expressed should be included.

3.  The RO/AMC should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




